                       UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Janet Marie Cordell,                                      Chapter         13

          Debtor 1
                                                          Case No.        1:20−bk−02759−HWV




                            Order Confirming Amended Chapter 13 Plan

The Amended Chapter 13 Plan was filed on November 6, 2020. The Amended Plan, or summary of the Amended
Plan, was transmitted to creditors pursuant to Bankruptcy Rule 3015. The Court finds that the Amended Plan meets
the requirements of 11 U.S.C §1325.

IT IS HEREBY ORDERED THAT:

The Amended Chapter 13 Plan is confirmed.


Dated: December 17, 2020                                 By the Court,




                                                         Honorable Henry W. Van Eck
                                                         Chief Bankruptcy Judge
                                                         By: DeborahGeorge, Deputy Clerk


orcnfpln(05/18)




     Case 1:20-bk-02759-HWV Doc 29 Filed 12/17/20 Entered 12/17/20 12:31:39                            Desc
                         Order Confirming (Am) Plan Page 1 of 1
